Citation Nr: 1419156	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-23 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from November 1940 to May 1943.  The Veteran died in September 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Phoenix, Arizona RO.

Prior to his death, the Veteran had also initiated an appeal of the denial of special monthly compensation (SMC) based on the need for aid and attendance (A & A).  An April 2012 rating decision granted SMC based on the need for A & A, for purposes of accrued benefits.  Consequently, that matter is not before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

In his July 2009 VA Form 9 (submitted prior to his death), the Veteran requested a hearing at a local VA office before a Veterans Law Judge of the Board.  After his death, VA mailed a letter to the appellant and her representative in February 2014 which notified them that a Travel Board hearing had been scheduled for March 27, 2014.  On March 6, 2014, the appellant's representative responded and indicated that the appellant was withdrawing her request for a hearing.  However, on March 10, 2014, the appellant herself responded and indicated that she could not attend the hearing scheduled for March 27, 2014, but asked to be scheduled for a hearing at a later date; she noted that she could not attend the already scheduled hearing due to her macular degeneration as well as an upper respiratory infection; she also noted that her "Veterans Affairs rep. might attend hearing."  The appellant is entitled to such hearing.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the appellant for a video conference or Travel Board hearing before a Veterans Law Judge addressing the issue of whether new and material evidence has been received to reopen a claim of service connection for PTSD, for purposes of accrued benefits.  The appellant and her representative are to be notified by letter of the date, time, and place of that hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

